Citation Nr: 0331981	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from April 1964 April 1966.

The current appeal arose from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD as well as for 
coronary artery disease as secondary thereto.

In March 2002 the RO granted entitlement to service 
connection for PTSD with irritable bowel syndrome with 
assignment of a 100 percent evaluation, but deferred rating 
action as to coronary artery disease.  In September 2002, the 
RO affirmed the previous denial of entitlement to service 
connection for coronary artery disease as secondary to PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that coronary artery disease cannot 
satisfactorily be dissociated from service-connected PTSD on 
the basis of aggravation.


CONCLUSION OF LAW

Coronary artery disease is aggravated by service-connected 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Associated with the claims file is a substantial quantity of 
VA treatment records and examination reports referable to 
diagnosis and treatment of the veteran for coronary artery 
disease.


VA conducted a formal special cardiological examination of 
the veteran in November 2000.  He was reported to have been 
diagnosed with coronary artery disease in 1992.  He underwent 
a triple vessel coronary artery bypass graft (CABG) in 1993.  
The examiner opined that coronary artery disease was most 
likely not related to PTSD but to the veteran's other risk 
factors such as hyperlipidemia, smoking, male gender.  The 
examiner also noted that PTSD can partially exacerbate 
coronary artery disease.  The examination diagnoses 
pertinently included coronary artery disease and PTSD.

In April 2001 the same VA examiner who conducted the November 
2000 examination submitted an addendum.  He concluded that it 
is more likely than not that coronary artery disease was not 
related to PTSD.  He added that PTSD can exacerbate the 
veteran's coronary artery disease; therefore, he recorded 
that PTSD is at least as likely as not to exacerbate his 
coronary artery disease.

In August 2002 another VA examiner reviewed the veteran's 
claims file.  He advised that given the veteran's risk 
factors such as male gender, chronic hyperlipidemia, and 
history of tobacco use, his coronary artery disease was most 
likely not related to PTSD, and most likely related to other 
risk factors.  He further acknowledged that while it was 
possible for PTSD to exacerbate coronary artery disease, it 
was his medical opinion that based on the borderline 
diagnosis of PTSD, the veteran's PTSD more likely than not 
did not exacerbate his coronary artery disease.


Criteria

Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for coronary artery disease as secondary to 
service-connected PTSD has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.


Secondary Service Connection

The veteran claims that he suffers from coronary artery 
disease as secondary to his service-connected PTSD.  

The claims file contains support for the veteran's 
contentions.  In this regard, there is a November 2000 VA 
special cardiological examination report which shows that the 
examiner is of the opinion that it is possible PTSD can 
exacerbate coronary artery disease.  The opinion by this VA 
examiner is reiterated in April 2001.  The examiner again 
acknowledges that PTSD can exacerbate one's coronary artery 
disease by brining in life stressors.  Focusing on the 
veteran's specific case at hand, the examiner again 
reiterated his opinion.

In August 2002 another VA examiner opined that the veteran's 
PTSD more likely did not exacerbate his coronary artery 
disease.  Both examiners were in full agreement that PTSD did 
not cause the development of coronary artery disease.  
However, the veteran's argument is not predicated on this 
finding.  

The veteran has long argued that his coronary artery disease, 
which he does not claim is due to service or causally related 
to his service-connected PTSD, is exacerbated or aggravated 
thereby.

The Board reiterates that to prevail on a claim of 
entitlement to service connection on a secondary basis, 
service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The veteran's coronary artery 
disease, has been related to his service-connected PTSD on 
the basis of aggravation in view of the probative and 
competent medical evidence of record.  

In view of the foregoing, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for coronary artery as secondary to the service-
connected PTSD.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).


ORDER

Entitlement to service connection for coronary artery disease 
as secondary to service-connected PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



